Citation Nr: 1204213	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-33 128	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1963 to July 1965 and from May 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  An evaluation in excess of 50 percent for schizophrenia and a TDIU were denied therein.  Both of these determinations were appealed by the Veteran.  During the appeal, jurisdiction was transferred to the RO in St. Petersburg, Florida.

In November 2008, the RO last adjudicated this matter via a supplemental statement of the case.  Additional pertinent evidence thereafter was associated with the claims file.  The Veteran's representative waived the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider it in a November 2011 Appellant's Brief.  As such, the Board has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

The following determination regarding the evaluation for service-connected schizophrenia is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that the Veteran's schizophrenia is manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, for schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in February 2007, the Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

The Veteran was notified of how VA general determines disability ratings as well as how VA determines disability ratings specifically for mental disorders, both of which were noted to include consideration of the impact on employment, in an August 2008 letter as well as an October 2008 letter.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  The February 2007 letter predated the initial adjudication by the RO/AOJ in March 2007.  All notice elements were fully addressed by it.  Nothing more was required.  It follows that the August 2008 and October 2008 letters went above and beyond what was required by readdressing the disability evaluation element.  Further, they went above and beyond by providing specific as well as general notice concerning this element.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and Social Security Administration (SSA) records.  Also obtained by VA and submitted by the Veteran himself were VA treatment records.  No private treatment records regarding him have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.

A VA mental disorders examination was afforded to the Veteran in March 2007.  The claims file was not reviewed by the examiner.  This is of no consequence, however.  VA treatment records at least were reviewed.  Further, the Veteran gave an accurate history regarding his schizophrenia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also reported his current relevant symptomatology.  Thereafter, the examiner conducted a mental assessment and opined as to the severity of the Veteran's schizophrenia.  The examiner finally documented the above actions in an examination report.  Accordingly, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Acknowledgement is given to the request of the Veteran's representative in the November 2011 Appellant's Brief for another VA mental disorders examination because the last such examination was conducted in March 2007.  However, remanding for a new examination is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  There is no indication that a more contemporaneous examination is needed.  It has not been contended that the severity of the Veteran's schizophrenia has increased since the March 2007 VA mental disorders examination.  To the extent such an increase has occurred, the VA treatment records are adequate for rating purposes.  See 38 C.F.R. § 3.326(b).

Other than the aforementioned, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Accordingly, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his schizophrenia.  He contends that this disorder is more severe than contemplated by the currently assigned 50 percent evaluation.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's schizophrenia currently is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is reserved for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

While all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

An October 2006 VA treatment record reveals the following.  The Veteran was pleasant, friendly, cooperative, very spontaneous, talkative, and alert.  He had fair personal hygiene and was dressed in very casual street attire.  His mood was cheerful, while his affect was adequate and appropriate.  His productions were relevant, coherent, and logical.  No gross cognitive deficits were found.  There also were no ideas of aggression to self or others, overt delusions, or active hallucinations elicited or detected.  The Veteran's judgment was fair to good.  He was aware of his illness.  It was noted that with medication he remained in remission of psychotic symptoms.  For example, he used to hear voices but does not anymore.

During this March 2007 VA mental disorders examination, the Veteran reported sleeping poorly and denied getting violent/aggressive.  He indicated that he stayed at home most of the time watching television and painting.  He characterized his relationship with his third wife, with whom he lives and who works, as fair with occasional quarrels.  It was noted that he had an adult daughter.  Also noted was that he had not worked since around 1974.

The Veteran was clean and appropriately dressed upon assessment.  It was determined that he was able to maintain minimum personal hygiene.  Psychomotor activity was unremarkable.  The Veteran's speech was spontaneous, clear, and coherent.  He was cooperative and attentive as well as oriented as to person, place, and time.  His mood was anxious while his affect was constricted.  His attention was intact.  His remote, recent, and immediate memory all were normal.  Sleep impairment was noted.  His thought processes and content were unremarkable.  No delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts were found.  With respect to judgment, the Veteran understood the outcome of behavior.  With respect to insight, he understood that he has a problem.  His impulse control was good, and there were no episodes of violence.

Schizophrenia was diagnosed.  A GAF score of 60 was assigned spanning the previous two years.  It was opined that the Veteran had total occupational and social impairment.  Specifically, there was moderate impairment of social and interpersonal functioning.  There also was an inability to function in any structured traditional occupational setting "for years."  "Other limiting physical conditions that might interfere with [the Veteran's] occupational potential, if any[,]" were mentioned.

Documented in an April 2007 VA treatment record is the following.  The Veteran is married for the second time and has three adult children.  He last was employed as a stock clerk in 1975, but that position lasted only two weeks.  He attempted suicide once in the past.  When psychotic, he becomes isolated and hears voices that demean him.  He is stable and doing well on medication, however.  A complaint of lack of motivation with respect to exercise was made by the Veteran.  Hearing voices as well as suicidal and aggressive thoughts were denied.  Upon assessment, he had adequate hygiene, was alert, and seemed calm and empathic.  His mood was euthymic.  He related appropriately.  No delusions were elicited.  Diagnoses of schizophrenia and depression with psychotic features were rendered.

An August 2007 VA treatment record reflects the following.  The Veteran's second marriage has lasted 10 years, and he has an adult daughter from his previous marriage.  He reported being irritable and hearing negative voices when off his medication.  Currently, he denied depression, anxiety, hallucinations, delusions, mania symptoms, and suicidal and homicidal ideation.  He reported sleeping better.  Assessment showed the Veteran to have adequate hygiene and to be very pleasant and cooperative as well as oriented fully/in all spheres.  He was able to engage in conversation and follow commands.  His mood was euthymic while his affect was full in range and appropriate.  His memory was intact.  Abstraction was normal.  The Veteran's thought process was coherent and logical, while his thought content was absent of delusions and suicidal and homicidal ideas.  There was no abnormality of perception.  Judgment and insight both were good.  A diagnosis of major depressive disorder with psychotic features was made, and a GAF score of 60 was assigned.

In a September 2007 VA treatment record, the following is shown.  The Veteran reported improved sleep but being a bit depressed due to marital discord and being told he potentially was employable.  He noted that he was separated from his wife and planned to divorce eventually.  He denied hearing voices in addition to suicidal and aggressive thoughts.  Upon assessment, he had adequate hygiene, was alert, and seemed calm and empathic.  His mood was euthymic but the Veteran was assessed as depressed.  He related appropriately.  No delusions were elicited.  Diagnoses of schizophrenia and depression with psychotic features were rendered.  It was opined that the Veteran "is considered presently unemployable (sic) based on his age and (sic) both his mental and medical conditions."

Contained in a February 2008 VA treatment record is the opinion of a psychiatrist that the Veteran "is presently unable to sustain gainful (sic) employment."

A VA treatment record dated in June 2008 reveals the following.  The Veteran reported sleeping well and a fairly stable "so and so" mood.  He denied psychotic and manic symptoms.  It was indicated that he lived with his adult daughter.  Assessment found him to be well groomed and casually attired, alert, and cooperative.  He maintained good eye contact, and his speech was of normal volume, rate, and tone.  There was no psychomotor retardation or agitation.  The Veteran's mood was stable and his affect was full.  His concentration was adequate.  His memory for recent and remote events was intact.  Thought processes were logical, relevant, and goal-directed.  Thought content was without psychotic features or suicidal or homicidal ideation.  Judgment appeared intact, and insight was adequate.  The Veteran's impulse control also was intact.  A diagnosis of schizophrenia was made.  A GAF score of 55 was assigned.

The following was documented in a July 2008 VA treatment record.  The Veteran indicated that his marriage to his third wife was in its 11th year but that they were divorcing.  He further indicated living with his only adult child, a daughter, and liking to watch television, use the computer, and read the bible.  Regarding symptoms, he noted sleeping well, denied suicidal and homicidal ideation, and reported intermittent auditory hallucinations which usually are critical of him.  Yet he indicated they were fairly well controlled with medication.  Also reported were mood swings with the manic episodes characterized by more hallucinations, increased irritability, spending sprees in the form of gambling, and being talkative and hyperactive.  He stated that the last such episode was approximately six months prior and was triggered by stress in his marital relationship.  He denied current major mood symptoms, instead reporting stability.

Upon assessment, the Veteran was casually dressed.  His psychomotor activity was regular, and he had good eye contact.  Speech was well articulated, non-rapid, and non-pressured.  His mood was fairly euthymic, and his affect was full and appropriate.  Thought processes were coherent.  The Veteran appeared cognitively intact.  His intermittent auditory hallucinations did not appear to be internally stimulated.  Bipolar disorder type I with psychotic features was the diagnosis made.  A GAF score of 60 was assigned.

Dr. M.O., a VA psychiatrist, noted in a February 2009 letter that the Veteran is on multiple medications for his bipolar disorder.  Dr. M.O. then opined that the Veteran's "capacity to seek and hold gainful employment is affected by his condition and the medications' side effects."

December 2010 VA treatment records document that the Veteran was hospitalized for approximately a week to prevent self harm, harm to others, and further deterioration of his condition.  At admission, he displayed fair grooming and hygiene and fair eye contact but he was hostile and uncooperative.  There was moderate psychomotor agitation.  Speech was with a high tone of voice and of poor content and quality.  The Veteran's his affect was labile.  His thought processes were incoherent, irrelevant, and disorganized.  He was talking alone about boxers and inviting staff to fight.  His judgment and insight were poor.  No assessment could be made with respect to mood, thought content, perceptual disturbances, and cognitive functioning given the Veteran's lack of cooperation.  Schizophrenia was diagnosed.  A GAF score of 30 was assigned.

After adjustment of the Veteran's medication, he was not agitated.  He denied being suicidal or homicidal as well as having auditory or visual hallucinations or other psychotic symptoms.  He steadily showed improvement in his appearance, mood, affect, thought content, perception, and behavior improved by his discharge.  Specifically, his behavior became appropriate for a less restrictive environment.  His interaction with staff and peers was better.  

The Veteran was alert, oriented as to person, place, and time, and in fully contact with reality at the time of his discharge.  He was calm.  His mood was "well" while his affect was restricted.  His thought processes were logical, coherent, and relevant.  Cognition was fair.  The Veteran denied auditory and visual hallucinations, distress from psychotic symptoms, suicidal and homicidal ideation, and delusions to include paranoid delusions toward his wife and others that would make him a threat to them or to himself.  His judgment and insight were fair.  It was noted that he was able to make decisions independently.  A GAF score of 55 was assigned.  

Before undertaking analysis, it is notable that the Veteran is service-connected for schizophrenia but not for the depression with psychotic features, major depressive disorder with psychotic features, and bipolar disorder type I which also have been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non- service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  No such evidence exists here.  As such, the Board shall consider all psychiatric symptomatology to be attributable to schizophrenia.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

The Board finds, given the above, that an evaluation higher than 50 percent is warranted for schizophrenia.  The symptoms the Veteran's manifests, the GAF scores that have been assigned to him, and the opinions regarding his occupational and social functioning capability reveal that his schizophrenia was of a severity of 70 percent disabling.

Most of the symptoms listed in Diagnostic Code 9411 for even the next highest evaluation of 70 percent have not been met.  Of the nine symptoms, only two consistently were shown.  Another one was shown and another one was closely approximated, but not for long.  The other five were not shown at all.

Difficulty in adapting to stressful circumstances, to include work or a worklike setting, readily is demonstrated.  The Veteran has not worked since 1974 or 1975.  An inability to establish and maintain effective relationships also readily is demonstrated.  It is unclear how many times the Veteran has been married, but his current wife of several years is his second or third.  The relationship between them was characterized as fair with occasional quarrels in early 2007 but deteriorated thereafter.  Marital discord and their separation was noted in late 2007.  By 2008, it was noted that the Veteran and his wife were getting divorced and that he lived with his adult daughter.  His relationship with this daughter never was characterized.  It is unclear whether he has additional adult children.  Other than the aforementioned family members, no other people in the Veteran's life are mentioned.  Reference indeed is not made to any friends whatsoever.  No activities involving association with others were reported.  Rather, the Veteran reported staying home most of the time watching television, using the computer, painting, and reading the bible.

Before his December 2010 hospitalization, the Veteran always denied ideas of aggression to self/suicidal ideation.  No such thought content was detected.  The hospitalization was in part to prevent self harm.  However, it lasted only approximately one week.  The Veteran further went back to denying suicidal ideation as well as delusions/paranoid delusions with the potential to make him a threat to himself once his medication was adjusted during this hospitalization.  Before his December 2010 hospitalization, the Veteran's verbal communication was not abnormal in any way.  His speech was found to be spontaneous, clear, coherent, non-rapid or of normal rate, non-pressured, and of normal volume and tone.  Even upon his admission to the hospital, his speech was not illogical, obscure, or irrelevant.  Yet it was similarly abnormal in that it was of high tone and of poor content and quality.  Speech was not assessed upon his discharge.  It is reiterated that the hospitalization was for only about a week, however.  With the vast improvement shown in several respects (appearance, mood, affect, thought content, perception, and behavior) during this week, it is reasonable to assume that speech also improved.

Absent is any indication that the Veteran experiences spatial disorientation.  Reference never is made to this symptom.  Obsessional rituals which interfere with routine activities, impaired impulse control, and neglect of personal hygiene specifically are rejected.  Obsessional/ritualistic behavior was not found.  The Veteran denied getting aggressive.  There were no episodes of violence, and his impulse control was characterized as good as well as intact.  He was deemed clean, and his personal hygiene persistently has been fair.  Fair grooming and being well groomed both were noted.  In addition, casual attire/street attire and appropriate dress were noted.  Near-continuous panic or depression finally is not shown, let alone to the extent that it affects the ability to function independently, appropriately, and effectively.  The Veteran has never complained of panic and has complained of depression only once.  Panic attacks were not found.  His was assessed as anxious on one occasion and as depressed on one occasion, but much more often was stable, well, fairly euthymic, euthymic, or cheerful.

It follows from the finding that most of the symptoms listed in Diagnostic Code 9411 for a 70 percent evaluation have not been met that the same is true for those listed for the maximum 100 percent evaluation.  Indeed, only one of the seven symptoms is shown to any extent at all.  

Gross impairment in thought processes was manifested upon the Veteran's admission to the hospital.  His thought processes were incoherent, irrelevant, and disorganized at that time.  Like with speech and suicidal ideation, this is in contrast to his thought processes at all other times.  Thought processes indeed regularly have been described variously as relevant, coherent, logical, goal-directed, and unremarkable.  He appeared to be cognitively intact.

With respect to being a persistent danger of hurting himself or others, the above finding that there was suicidal ideation for only a very short period of time is reiterated.  The same holds true for homicidal ideation.  The Veteran always denied such ideation/ideas of aggression to others before he was hospitalized, and no thought content in this regard was detected.  Prevention of harm to others was a reason for the hospitalization, but it lasted for only approximately a week.  During it, the Veteran went back to denying homicidal ideation as well as delusions/paranoid delusions with the potential to make him a threat to others, particularly his wife, once his medication was adjusted.  

With respect to intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene, the above finding that the Veteran does not neglect his hygiene is reiterated.  Of further note is that he was determined to be able to maintain minimum personal hygiene on one occasion and was determined to be able to make decisions independently at the time of his hospitalization discharge.  

The remaining symptoms for a 100 percent rating have been rejected.  No evidence exists of gross impairment in communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time and place, and memory loss for own name or occupation or the names of close relatives.  The Veteran was found to be able to engage in conversation as well as to be well articulated.  He related appropriately.  Even upon his hospital admission, he was talking about boxing/fighting.  Auditory hallucinations have been reported and found, but they were labeled intermittent rather than persistent.  The Veteran indeed reported that his psychotic symptoms went into remission or at least were fairly well controlled with medication.  Delusions have been denied as well as not detected or elicited with the exception of at admission for the brief one week hospitalization.  Inappropriate behavior specifically was lacking.  Orientation with respect to time and place as well as person, in other words full orientation in all spheres, always has been found.  At no point was it noted that the Veteran could not remember his name, his occupation, or the names of his wife and adult child/children.  Indeed, his remote, recent, and immediate memory have been normal and/or intact.

Despite the foregoing, the Veteran manifests symptoms of a severity akin to those listed in Diagnostic Code 9411 for a 70 percent evaluation.  Of particular import in this regard is that the Veteran required hospitalization at all, even if it was only for a week.  Also of particular import are his intermittent non-internally stimulated self-critical auditory hallucinations and occasional mood swings with manic episodes consisting in part of increased hallucinations and irritability as well as gambling spending sprees.  His affect also sometimes was abnormal in that it was constricted or labile (instead of the usual adequate, appropriate, full/full in range).

The overall impairment described by a 70 percent rating, regardless of the symptoms causing this impairment, further is shown.  Specifically, the aforementioned manifested symptoms cause deficiencies in most areas such as work/school, family relations, judgment, thinking, or mood.  Work and family deficiencies were discussed above.  So were the lack of significant deficiencies regarding thinking and mood.  Judgment deficiencies are inferred.  The Veteran has been found to understand the outcome of his behavior.  His judgment has been found to be good and intact except upon hospital admission when it was poor.  However, inferred from mood swings including spending sprees in the form of gambling is the fact that judgment has been poor on other occasions.  There thus are deficiencies in three of five (a majority, and thus most) of the areas set forth above.

GAF scores that have been assigned to the Veteran bolster the conclusion that a 70 percent evaluation is most appropriate.  These were recorded chronologically as 60 for the previous two years, 60, 55, 60, 30 upon admission to the hospital, and 55 at discharge from the hospital.  As such, the score of 30 is an outlier in addition to being assigned for a short duration.  All the scores excepting it are indicative of moderate symptoms and moderate difficulty in occupational and social functioning akin to the criteria for a 70 percent evaluation.  

Also bolstering the conclusion that an evaluation of 70 percent is most appropriate are the opinions of record regarding the Veteran's occupational and social functioning capability.  The VA examiner opined that he was totally occupationally and socially impaired.  This corresponds to a 100 percent evaluation.  However, the opinion is questionable.  

The VA examiner concluded that the Veteran has an inability to function in any structured traditional occupational setting due to his schizophrenia.  That this disorder impacts his occupational functioning is undisputed.  VA psychiatrist Dr. M.O. indeed determined that the Veteran's capacity to seek and hold gainful employment is affected by his mental disorder and the medications he takes for it.  However, it is unclear whether the occupational impairment attributable to schizophrenia is total.  Other limiting physical conditions that might interfere with occupational potential were referenced by the VA examiner.  A VA psychiatrist similarly found once that the Veteran is unemployable in part due to his mental disorder but also in part due to his medical conditions and age.  The same VA psychiatrist also found once that the Veteran was unemployable.  Yet the cause for this was not specified.  

Even if total occupational impairment due to schizophrenia exists, total social impairment is not found notwithstanding the VA examiner's opinion.  This examiner indeed determined that the Veteran has only moderate impairment of social and interpersonal functioning.  No other opinions in this regard exist.

The Board, in sum, finds that the preponderance of the evidence supports the Veteran's entitlement at most to an evaluation of 70 percent for his schizophrenia during the entire period on appeal.  Staged ratings thus are not warranted, and the benefit of the doubt rule does not apply.

The above determination granting the Veteran a 70 percent evaluation for his schizophrenia is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  To the extent that the Veteran may be entitled to an extraschedular evaluation under 38 C.F.R. § 3.321(b), the Board finds that such determination is inextricably intertwined with the TDIU claim being remanded below.  


ORDER

An evaluation of 70 percent for schizophrenia is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The issues of entitlement to a TDIU unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Id.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage rating requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.

The Veteran here is service-connected only for schizophrenia.  He clearly meets the minimum schedular percentage rating requirements given that his rating for this disorder was increased from 50 percent to 70 percent herein.  Discussed above was that this disorder causes occupational impairment.  Also discussed above was that the amount of such impairment, specifically whether or not it is total or in other words renders the Veteran unable to secure and follow a substantially gainful occupation, was unclear given mention of factors that cannot be considered like his age as well as his non-service-connected physical/medical conditions or given the lack of mention of a cause at all.  To adjudicate his claim, clarification on this point is required.  Fulfillment of VA's duty to assist therefore requires additional development.  This shall consist of obtaining a VA medical examination and opinion and/or a social and industrial survey (whichever is determined most appropriate, or both as needed).  A remand is necessary for this to occur.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and undertake any further development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any required authorization, any additional pertinent records identified by him during the course of this remand.  

2.  After completion of the above development, schedule the Veteran for a VA medical examination and opinion and/or a social and industrial survey (whichever is deemed most appropriate, or both as needed) to determine the impact that only his schizophrenia (without consideration of any medical/physical conditions or his age) has on his ability to secure and follow a substantially gainful occupation.  A complete rationale shall be provided for the determination reached.  This shall include comment about the previous medical opinions of record regarding occupational impairment (that in the March 2007 VA examination, in a September 2007 VA treatment record, in a February 2008 VA treatment record, and in the February 2009 letter from VA psychiatrist Dr. M.O.) as well as about any other pertinent medical evidence and the pertinent lay evidence of record.

3.  Thereafter, readjudicate the Veteran's entitlement to a TDIU.  If this benefit is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


